               Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 1 of 19



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

JOSHUA C. HINTON,                                           *

           Plaintiff,                                       *

v.                                                          *             Case No. GJH-19-3334

CHAD CHRONISTER, et al.,                                    *

           Defendants.                                      *

*          *        *        *        *        *        *         *       *        *        *   *   *

                                          MEMORANDUM OPINION

           Plaintiff Joshua C. Hinton, a former state inmate,1 brings this civil rights action against

Defendants Correctional Officer II Chad Chronister,2 and Eastern Correctional Institution

(“ECI”). ECF No. 1. Hinton claims Defendants failed to protect him from harm in violation of

the Eighth Amendment. See id. Pending before the Court is Defendants’ Motion to Dismiss or, in

the Alternative, Motion for Summary Judgment. ECF No. 13. Hinton was notified of his right to

oppose the motion, ECF No. 14, but has filed nothing further in the case. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons, Defendants’ Motion to

Dismiss or, in the Alternative, for Summary Judgment is granted.

     I.    BACKGROUND

          A. Plaintiff’s Allegations

           In his unverified Complaint, Hinton states that on September 19, 2019, while housed at

ECI, his cellmate, Purnell Oliver, made several sexual advances which Hinton refused. ECF No.



1
    See ECF No. 5 (informing the Court of a change of address).
2
    The Clerk shall amend the docket to reflect the correct spelling of Defendant’s name.
          Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 2 of 19



1 at 4;3 ECF No. 1-2 at 1.4 Oliver got mad and left the cell to retrieve a knife. ECF No. 1 at 4;

ECF No. 1-2 at 1. At approximately 11:10 a.m., Oliver returned to the cell followed by Officer

Chad Chronister. ECF No. 1-2 at 1. Oliver then began stabbing and hitting Hinton. Id. Scared

and panicked, Chronister shut the cell door, locking Oliver and Hinton in together. Id. at 1–2.

Chronister then called a code into the radio. Id. at 1. Another officer arrived at the cell and

sprayed Oliver with mace, handcuffed both inmates, and they were taken to the medical unit.

ECF No. 1 at 4.

         As relief, Hinton seeks monetary damages, a policy on sexual assault victim’s access to

the Prison Rape Elimination Act Process (“PREA”) and telephones after making a complaint of

sexual assault, and the right to file charges against Oliver. Id.

      B. Defendants’ Response

         The material facts are not in dispute. On September 19, 2019, Officer Chronister was

assigned to Housing Unit 8, C-Tier, where Hinton and Oliver were assigned. ECF No. 13-2 at 4–

5. At approximately 11:10 a.m., Chronister saw Oliver walking quickly down the tier and

ordered him to stop, but Oliver did not comply. Id.; see also ECF No. 13-3 ¶ 7. Chronister went

to Oliver’s cell and saw Oliver striking his cellmate, Hinton. ECF No. 13-2 at 4–5; ECF No. 13-3

¶ 8. Chronister also saw that Oliver had a homemade weapon in his hand. ECF No. 13-2 at 4–5;

ECF No. 13-3 ¶ 9. Chronister then called for assistance on his radio and gave both inmates

commands to stop fighting. ECF No. 13-2 at 4–5. C.O. II William Campion responded and

ordered the inmates to stop fighting, threatening that if they failed to comply, he would use



3
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.
4
  Unless stated otherwise, all facts are taken from Plaintiff’s Complaint or documents attached to and relied upon in
the Complaint and are presumed to be true. See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011).


                                                          2
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 3 of 19



pepper spray. ECF No. 13-2 at 4–5; ECF No. 13-3 ¶ 12. The inmates complied, and Oliver

dropped the weapon. ECF No. 13-2 at 4–5. Both inmates were handcuffed and taken to the

medical unit. ECF No. 13-2 at 4–5; ECF No. 13-3 ¶ 12.

        Chronister denies being aware of any altercation between Hinton and Oliver prior to the

assault. ECF 13-3 ¶ 6. Chronister avers that, when he saw Oliver draw his hand back as if to

strike Hinton, he intended to intervene, but when he saw the homemade knife, he did not

intervene out of fear for death or significant injury, as he was alone and outnumbered by the two

inmates, and the cell was a small, confined area. Id. ¶ 9. Further, Chronister had been trained not

to intervene alone in a fight between inmates. Id. ¶ 10. While Chronister waited for back-up to

arrive, for security reasons, “control was maintained of the cell door between the inmates and

himself.” Id. ¶ 11. Additionally, Chronister avers that Hinton did not report to him that he was

sexually assaulted. Id. ¶ 13. Chronister denies ever preventing or delaying Hinton from

contacting the PREA hotline. Id. ¶ 14.

        In response to the assault, Campion wrote a Notice of Incident/Matter of Record. ECF

13-2 at 10. Campion reported that he responded to a 10-10 call from 8C tier, Cell #16. Id. When

he arrived, Campion saw Oliver with his back to the door and a sharp pointed object in his right

hand. Id. Hinton was bleeding from the left side of his neck. Id. Oliver threw the weapon to the

floor, backed out of the cell, and Chronister handcuffed him. Id. Campion handcuffed Hinton and

retrieved the weapon. Id.

        Hinton was immediately assessed in the medical department by Stephanie Cyran, N.P.

ECF No. 13-2 at 11. Hinton was alert and oriented but had “blood oozing from a 2.5 cm

laceration” on the left side of his neck. Id. He was stable and able to be treated at the facility. Id.

Oliver was also assessed by medical, however he denied the need for medical attention. Id. at 12.



                                                   3
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 4 of 19



No visible injuries, redness, bruising, or bleeding were observed. Id.

       On the day of the assault both Hinton and Oliver refused to make a written statement or

to sign an ECI statement form. ECF No. 13-2 at 15–16. However, Oliver reportedly told Duty

Officer J. Brengle that he and Hinton had been arguing for a while, that Oliver had had enough,

and that Oliver then punched Hinton and walked out. ECF No. 13-4 at 4. Oliver further reported

that he heard someone yell: “I’ve got two strips for anyone who gets him” and then went back to

the cell because he wanted to, “get him before they get me.” Id.

       As a result of the assault, Oliver was issued a Notice of Inmate Rule Violation and

entered a plea agreement on October 7, 2019, which resulted in his being sanctioned with a loss

of 60 days good conduct credits, 60 days of segregation, and 60 days of no visitation. ECF 13-2

at 21–26. Hinton was initially also charged with a rule violation, but the facility declined to

pursue the charges after it was determined that he was the victim of an attack. Id. at 27–31. As a

result of the assault, Hinton declared Oliver as an enemy. Id. at 20.

       Sgt. D. Marquette from Internal Investigation Division (“IID”) was assigned to

investigate the assault. He responded to ECI on October 23, 2019, and retrieved the weapon used

in the assault. ECF No. 13-4 at 5. On November 13, 2019, he interviewed Chronister, and he

interviewed Hinton on November 25, 2019, Id. at 5–6. Hinton wanted Oliver to be prosecuted.

Id. at 6. Marquette also attempted to interview Oliver on November 25, 2019, but Oliver

declined to be interviewed. Id. On November 27, 2019, Marquette obtained a criminal summons

for Oliver charging him with second degree assault, possession of contraband, and possession of

a dangerous weapon. Id. at 6, 8–11.

     C. Procedural History

       Hinton filed Administrative Remedy Procedure Case No. ECI-1457-19 on September 26,



                                                  4
          Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 5 of 19



2019, concerning the assault. ECF No. 13-2 at 32–34. The ARP was dismissed on September 27,

2019, with the following explanation: “Inmates not may not seek relief through the

Administrative Remedy Procedure regarding Disciplinary proceeding procedures and decisions.”

Id. at 35.5 Hinton appealed the dismissal to the Commissioner of Corrections on October 23,

2019. ECF No. 13-5 at 2–7. The ARP was returned to the ECI ARP Coordinator on October 24,

2019, with an explanation that “I have reviewed your decision and do not concur with your

rationale for the dismissal for procedural reasons” and an instruction to “[p]lease review your

rationale for dismissal.” Id. at 8. The ARP was then dismissed again on October 30, 2019, this

time due to an ongoing IID investigation. ECF No. 13-2 at 32. On November 5, 2019, Hinton

filed a second ARP as a “Warden’s Appeal,” contesting the first ARP’s dismissal. Id. at 39–42.

The second ARP was dismissed as repetitive on November 12, 2019. Id. at 39. Hinton also sent a

letter to the Commissioner of Corrections on November 10, 2019, ECF No. 13-5 at 9–10, but the

Office of the Commissioner responded on November 19, 2019, indicating that it was unable to

process the letter because it was unclear what Hinton was requesting and instructing him on how

to file an appeal, if that was his aim, id. at 11.

        According to a letter Hinton wrote on January 29, 2020, he submitted an appeal to the

Inmate Grievance Office (“IGO”) on December 1, 2019, but it was returned as not deliverable on

January 28, 2019. ECF No. 13-6 at 4. He thus resubmitted the appeal on January 29, 2019. Id.;

see also id. at 6–11. On March 11, 2020, the IGO dismissed the grievance for failure to state a

claim and noted that an IID investigation was open, and in order to avoid inconsistent



5
 Hinton submitted another ARP on October 12, 2019, ARP- ECI-1556-19, questioning why he remained on
segregation when the notice of inmate rule violation regarding the assault was dismissed. ECF No. 13-2 at 38. The
ARP was dismissed on October 14, 2019, with a request that Hinton indicate what remedy was sought. Id.




                                                        5
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 6 of 19



adjudications, the IGO would not further consider the claim while it remained pending before the

IID. Id. at 20. Hinton was advised that the dismissal was without prejudice and could be

administratively reopened if Hinton disagreed with the findings of the IID investigation. Id.

Hinton’s subsequent request for review of DPSC’s decision was dismissed by the Circuit Court

for Somerset County on August 17, 2020. Id. at 23.

        Plaintiff filed suit against Chronister and ECI on November 18, 2019. ECF No. 1.

Defendants filed a Motion to Dismiss, or in the Alternative, for Summary Judgment, on

September 2, 2020. ECF No. 13. A Rule 12/56 Notice was mailed to Plaintiff on the same day,

ECF No. 14, but Plaintiff has not filed a response to Defendants’ motion.

 II.    STANDARD OF REVIEW

        To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

        The purpose of Rule 12(b)(6) “‘is to test the sufficiency of a complaint’ and not to

‘resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.’”

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). When deciding a motion to dismiss under Rule

12(b)(6), a court “must accept as true all of the factual allegations contained in the complaint,”

E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (quoting



                                                   6
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 7 of 19



Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and “draw all reasonable inferences in favor of the

plaintiff,” id. (quoting Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253

(4th Cir. 2009)). The Court need not, however, accept unsupported legal allegations, see Revene

v. Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal conclusions couched as

factual allegations, Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory factual

allegations devoid of any reference to actual events, United Black Firefighters of Norfolk v.

Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

       Defendants’ Motion is styled as a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. If the Court considers materials outside the pleadings, the Court must treat a

motion to dismiss as one for summary judgment. Fed. R. Civ. P. 12(d). When the Court treats a

motion to dismiss as a motion for summary judgment, “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Id. When the moving party

styles its motion as a “Motion to Dismiss or, in the Alternative, for Summary Judgment,” as is

the case here, and attaches additional materials to its motion, the nonmoving party is, of course,

aware that materials outside the pleadings are before the Court, and the Court can treat the

motion as one for summary judgment. See Laughlin v. Metro. Washington Airports Auth., 149

F.3d 253, 260–61 (4th Cir. 1998). Further, the Court is not prohibited from granting a motion for

summary judgment before the commencement of discovery. See Fed. R. Civ. P. 56(a) (stating

that the court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact” without distinguishing pre-or post-discovery).

       Summary judgment is appropriate if “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials,” Fed. R. Civ. P. 56(c)(1)(A), show that



                                                  7
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 8 of 19



there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law,” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). The party moving for summary judgment bears the burden of demonstrating that no

genuine dispute exists as to material facts. Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282,

1286 (4th Cir. 1987). If the moving party demonstrates that there is no evidence to support the

nonmoving party’s case, the burden shifts to the nonmoving party to identify specific facts

showing that there is a genuine issue for trial. See Celotex, 477 U.S. at 322–23. A material fact is

one that “might affect the outcome of the suit under the governing law.” Spriggs v. Diamond

Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)). A dispute of material fact is only “genuine” if sufficient evidence

favoring the nonmoving party exists for the trier of fact to return a verdict for that party.

Anderson, 477 U.S. at 248. However, the nonmoving party “cannot create a genuine issue of

material fact through mere speculation or the building of one inference upon another.” Beale v.

Hardy, 769 F.2d 213, 214 (4th Cir. 1985). When ruling on a motion for summary judgment,

“[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.” Anderson, 477 U.S. at 255.

       While the Court may rule on a motion for summary judgment prior to commencement of

discovery, see, e.g., Demery v. Extebank Deferred Comp. Plan (B), 216 F.3d 283, 286 (2d Cir.

2000), Federal Rule of Civil Procedure 56(d) “mandates that summary judgment be denied when

the nonmovant ‘has not had the opportunity to discover information that is essential to his

opposition[,]’” Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014) (quoting Ingle ex rel. Estate

of Ingle v. Yelton, 439 F.3d 191, 195 (4th Cir. 2006)). “To obtain Rule 56(d) relief, the non-

moving party bears the burden of showing how discovery could possibly create a genuine issue



                                                  8
          Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 9 of 19



of material fact sufficient to survive summary judgment or otherwise affect the court’s analysis.”

Neal v. Luedtke, 713 F. App’x 177, 181 (4th Cir. 2017) (citing Poindexter v. Mercedes-Benz

Credit Corp., 792 F.3d 406, 411 (4th Cir. 2015)).

         Finally, where, as here, the plaintiff is proceeding pro se, the Court reads the pleadings

generously. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Estelle v. Gamble, 429 U.S.

97, 106 (1976) (finding a pro se complaint should be “liberally construed” and that, “’however

inartfully pleaded,’” the complaint “must be held to ‘less stringent standards than formal

pleadings drafted by lawyers’” (quoting Haines v. Kerner, 404 U.S. 519, 520–21 (1972)). At the

same time, the Court must also fulfill its “affirmative obligation . . . to prevent factually

unsupported claims and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football

Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778–79

(4th Cir. 1993)).

III.     DISCUSSION

        A. Exhaustion

           1. Mandatory Exhaustion Under the Prisoner Litigation Reform Act

         Defendants first argue that Plaintiff’s § 1983 claim must be dismissed because Plaintiff

failed to exhaust his administrative remedies as required by the Prisoner Litigation Reform Act

(“PRLA”) prior to filing his Complaint. ECF No. 13-1 at 10. The PRLA provides, in pertinent

part:

         No action shall be brought with respect to prison conditions under section 1983 of this
         title, or any other Federal law, by a prisoner confined in any jail, prison, or other
         correctional facility until such administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a). For purposes of the PLRA, “the term ‘prisoner’ means any person

incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or



                                                   9
        Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 10 of 19



adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” Id. § 1997e(h). The phrase “prison

conditions” encompasses “all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286 F. Supp. 2d 523,

527 (D. Md. 2003), aff’d, 98 Fed. App’x 253 (4th Cir. 2004).

       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement

and does not impose a heightened pleading requirement on the prisoner. Rather, the failure to

exhaust administrative remedies is an affirmative defense to be pleaded and proven by

defendants. See Jones v. Bock, 549 U.S. 199, 215–216 (2007); Anderson v. XYZ Correctional

Health Services, Inc., 407 F.2d 674, 682 (4th Cir. 2005).

       Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88 (2006).

Additionally, an inmate must complete the prison’s internal appeals process before bringing suit.

See Jones, 549 U.S. at 202 (noting the PLRA requires prisoners to exhaust prison grievance

procedures before filing suit); see also Girard v. Chuttey, 826 F. App’x 41, 44–45 (2d Cir. 2020)

(“Because Girard filed his initial complaint in this action before the CORC had either decided his

appeal or the thirty-day period to respond had elapsed, he failed to exhaust his remedies as to this

grievance.”); Mitchell v. Bishop, No. CV PX-18-933, 2019 WL 4059902, at *4 (D. Md. Aug. 28,

2019) (“Nor can [the plaintiff] save the claims by exhausting administrative remedies while this

case is pending.”); cf. Chase, 286 F. Supp. 2d at 530 (“The critical question is not whether the

Maryland prisoner grievance process currently is available to Chase, but rather whether those




                                                10
            Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 11 of 19



remedies were available to him on July 22, 1998, at the time when he filed this suit in federal

court.”).

        A claim that has not been exhausted may not be considered in court—“exhaustion is

mandatory.” Jones, 549 U.S. at 211, 220; see also Ross v. Blake, 136 S. Ct. 1850, 1856 (2016)

(“The mandatory ‘shall’ . . . normally creates an obligation impervious to judicial discretion[.]”

(quoting Miller v. French, 530 U.S. 327, 337 (2000))). However, “that edict contains one

significant qualifier: the remedies must indeed be ‘available’ to the prisoner.” Ross, 136 S. Ct. at

1856; see 42 U.S.C. § 1997e(a).

        An administrative remedy is available if it is “‘capable of use’ to obtain ‘some relief for

the action complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth v. Churner, 532 U.S. 731,

738 (2001)). However, the Ross Court also identified three kinds of circumstances in which an

administrative remedy is unavailable, and an inmate’s duty to exhaust available remedies “does

not come into play.” Id. First, “an administrative procedure is unavailable when (despite what

regulations or guidance materials may promise) it operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. Second, “an

administrative scheme might be so opaque that it becomes, practically speaking, incapable of

use. In this situation, some mechanism exists to provide relief, but no ordinary prisoner can

discern or navigate it.” Id. The third circumstance arises when “prison administrators thwart

inmates from taking advantage of a grievance process through machination, misrepresentation,

or intimidation.” Id. at 1860.

            2. Administrative Remedies in Maryland Prisons

        The Maryland Department of Public Safety and Correctional Services (“DPSCS”) has

made an “administrative remedy procedure” available to Maryland State prisoners for “inmate



                                                 11
        Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 12 of 19



complaint resolution.” See generally Md. Code Ann., Corr. Servs. (“C.S.”), §§ 10-201 et seq.;

Md. Code Regs. (“COMAR”) 12.07.01.01(B)(1) (defining ARP). The grievance procedure

applies to the submission of grievances against Division of Correction officials or employees.

C.S. § 10-206(a).

       Regulations promulgated by DPSCS concerning the administrative remedy procedure

define a “grievance” to include a “complaint of any individual in the custody of the [DOC] . . .

against any officials or employees of the [DOC] . . . arising from the circumstances of custody or

confinement.” COMAR 12.07.01.01(B)(8). An inmate must exhaust the ARP process as a

condition precedent to further review of the inmate’s grievance. See C.S. § 10-206(b); see also

COMAR 12.07.01.02(D).

       To exhaust the ARP process, a prisoner must first file an ARP complaint with the warden

of the prison within 30 days of the incident or when the prisoner gains knowledge of the injury

giving rise to the complaint. See COMAR 12.02.28.09(B). Second, if the ARP complaint is

denied, or the inmate does not receive a timely response, a prisoner must file an appeal with the

Commissioner of Correction within 30 days. See COMAR 12.02.28.14.B(5). If the appeal is

denied, the prisoner must appeal within 30 days to the Inmate Grievance Office (“IGO”). See

C.S. §§ 10-206, 10-210; COMAR 12.02.28.05(E), 12.02.28.18, 12.07.01.04, 12.07.01.05(B).

Inmates may then seek judicial review of the IGO’s final determinations in a Maryland Circuit

Court. C.S. § 10-210. However, “an inmate need not seek judicial review in State court in order

to satisfy the PLRA’s administrative exhaustion requirement.” Aurel v. Mailroom N. Branch, No.

CV ELH-14-2813, 2016 WL 3957647, at *8 (D. Md. July 21, 2016) (citing Pozo v. McCaughtry,

286 F.3d 1022, 1024 (7th Cir. 2002).




                                                12
        Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 13 of 19



       Where, as here, the ARP complaint was referred to the Intelligence and Investigative

Division (“IID”) and procedurally dismissed under COMAR 12.02.28.11.B(1)(h), the facility

ARP coordinator is required to notify the inmate that he may appeal the dismissal to the

Commissioner using the following statement:

       The request is procedurally dismissed at this level. It has been determined that the subject
       matter of your Request is under investigation by the Department’s Intelligence and
       Investigative Division under case number [insert case number here] and no further action
       will be taken under the Administrative Remedy Procedures at this level. You may appeal
       this decision to the Commissioner of Correction.

COMAR 12.02.28.11(B)(2)(d).

         3. Exhaustion of Plaintiff’s Claims

       Here, Hinton filed an ARP on September 26, 2019, concerning the assault, which was

dismissed on September 27, 2019. ECF No. 13-2 at 32–35. Hinton appealed the dismissal to the

Commissioner of Corrections on October 23, 2019. ECF No. 13-5 at 2–7. The ARP was returned

to the ECI ARP Coordinator on October 24, 2019, with instructions to reconsider the basis for

dismissal. Id. at 8. The ARP was then dismissed again on October 30, 2019, this time due to an

ongoing IID investigation. ECF No. 13-2 at 32.

       Courts in this District have generally found that an IID investigation renders claims either

exhausted or unavailable. See, e.g., Stokes v. Davis, No. CV JKB-16-3239, 2018 WL 656445, at

*10 (D. Md. Feb. 1, 2018) (“[S]ome procedures were unavailable to [the plaintiff] due to the

Defendants’ misrepresentation that an IID investigation into his allegations was underway.”);

Toran v. Leply, No. CV DKC-16-3731, 2017 WL 2645727, at *4 (D. Md. June 20, 2017) (“There

is no indication in either the regulations or in the response provided to Toran that further efforts

to address his ARP claim would resume after the IID investigation was terminated, or that an

appeal of his ARP complaint would not simply be dismissed. In light of these considerations, this



                                                 13
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 14 of 19



court does not find dismissal without prejudice on the basis that Toran did not exhaust

administrative remedies legally sound or well-reasoned.”); Oakes v. Dep’t of Pub. Safety, No.

CV GLR-14-2002, 2016 WL 6822470, at *5 (D. Md. Nov. 18, 2016) (“At bottom, the Court

concludes [the plaintiff] exhausted his administrative remedies because an IIU [precursor to

IID6] investigation into [the plaintiff’s] claims foreclosed the ARP process, rendering his

administrative remedies unavailable.”); Brightwell v. Hershberger, No. CV DKC 11-3278, 2016

WL 4537766, at *9 (D. Md. Aug. 31, 2016) (“Because the existence of an IIU investigation shuts

down the ARP process and thus exhausts administrative remedies for complaints that would

typically fall within the ARP jurisdiction, Plaintiff met his burden to exhaust upon the initiation

of that investigation.”).

        The cases that have found claims unexhausted despite the involvement of IID are

distinguishable. In Walker, for example, IID was investigating a related but separate question,

and “[n]either the Warden nor the Commissioner of Corrections rejected [the plaintiff]’s ARP

grievance on the grounds that there was also an IID investigation,” instead considering and

denying it on the merits. Walker v. W. Corr. Inst., No. CV TDC-15-2111, 2016 WL 3351565, at

*4 (D. Md. June 13, 2016). And, in Shiheed v. Webb, “[a] detective at IID was notified of the

incident but no case number was assigned and IID did not take over investigation of the use of

force.” No. CV GLR-16-3166, 2019 WL 3220122, at *8 (D. Md. July 16, 2019), appeal

dismissed, No. 19-7547, 2019 WL 8504705 (4th Cir. Dec. 17, 2019). Thus, the ARP process

remained available. In this case, however, IID investigated the September 19, 2019 incident, and

Plaintiff’s ARP complaint was dismissed on that basis.




6
 See Montgomery v. Warden, No. CV ELH-15-3005, 2017 WL 6368661, at *4 (D. Md. Dec. 12, 2017); Williams v.
Dovey, No. CV DKC-15-1891, 2016 WL 810707, at *2 n.6 (D. Md. Mar. 2, 2016).

                                                   14
        Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 15 of 19



       Indeed, although not directly relevant to Plaintiff’s attempts to exhaust his administrative

remedies, as it took place after the Complaint was filed, the March 11, 2020 denial of Plaintiff’s

IGO appeal on the basis of the ongoing IID investigation supports the Court’s conclusion that the

IID investigation prevented Plaintiff from further engagement in the ARP process. See ECF No.

13-6 at 20. Accordingly, because Plaintiff filed an ARP that was dismissed due to an ongoing

IID investigation prior to filing the Complaint, summary judgment is precluded on the issue of

exhaustion.

     B. Failure to State a Claim

         1. Failure to Protect

       The main thrust of Hinton’s claim is that Defendant Chronister failed to protect him from

a known risk of harm in violation of the Eighth Amendment. The Eighth Amendment prohibits

“unnecessary and wanton infliction of pain” by virtue of its guarantee against cruel and unusual

punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976). “Scrutiny under the Eighth

Amendment is not limited to those punishments authorized by statute and imposed by a criminal

judgment.” De’Lonta v. Angelone, 330 F. 3d 630, 633 (4th Cir. 2003) (citing Wilson v. Seiter,

501 U.S. 294, 297 (1991)). An inmate has an Eighth Amendment right to be protected from

violence perpetrated by other prisoners. Danser v. Stansberry, 772 F.3d 340, 346 (4th Cir. 2014).

“Being violently assaulted in prison is simply not ‘part of the penalty that criminal offenders pay

for their offenses against society.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

       In connection with a failure to protect claim, courts apply the two-pronged analysis

outlined in Farmer, 511 U.S. 825. See Perry, 2019 WL 1040545, at *3 (applying Farmer to a

pretrial detainee’s failure to protect claim); Brown v. Harris, 240 F.3d 383, 388–90 (4th Cir.



                                                15
         Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 16 of 19



2001) (same). First, “[f]or a claim based on a failure to prevent harm, a person must show that he

is being detained or incarcerated ‘under conditions posing a substantial risk of serious harm.’”

Brown 24 F.3d at 389 (quoting Farmer, 511 U.S. at 834). Second, a plaintiff must establish that

the prison official involved had “a sufficiently culpable state of mind,” which, in this context, “is

one of deliberate indifference to inmate health or safety.” Farmer, 511 U.S. at 834 (internal

quotation marks and citations omitted). This subjective inquiry requires evidence that the official

had actual knowledge of an excessive risk to the prisoner’s safety—“the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. A plaintiff may “prove an official’s

actual knowledge of a substantial risk ‘in the usual ways including inference from circumstantial

evidence,’” and ‘“a factfinder may conclude that a prison official knew of a substantial risk from

the very fact that the risk was obvious.’” Raynor v. Pugh, 817 F.3d 123, 128 (4th Cir. 2016)

(quoting Farmer, 511 U.S. at 842).

        However, even where prison officials had actual knowledge of a substantial risk and

where “the harm ultimately was not averted,” the officials will not be liable if they “responded

reasonably to the risk.” Farmer, 511 U.S. at 844; see also Stewart, 2017 WL 665986, at *12.

Moreover, “prison guards have no constitutional duty to intervene in the armed assault of one

inmate upon another when intervention would place the guards in danger of physical harm.”

Raynor, 817 F.3d at 128 (quoting Prosser v. Ross, 70 F.3d 1005, 1008 (8th Cir. 1995));

Thompson v. Virginia, 878 F.3d 89, 108 (4th Cir. 2017) (“[P]rison officials are not liable if

taking action would endanger their own lives or if the harm occurred despite their reasonable

efforts to prevent it.”). Still, while an official is not obligated to put himself at risk during an

assault, prison officials may not “stands by as a passive observer,” “completely fail[] to take any



                                                   16
        Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 17 of 19



action” to prevent the assault, or “simply refuse[]” to act despite having the reasonable

opportunity to do so. Raynor, 817 F.3d at 128 (internal quotation marks and citations omitted).

Cf. Winfield v. Bass, 106 F.3d 525, 532 (4th Cir. 1997) (en banc) (finding no deliberate

indifference where unarmed prison officials did not intervene in an armed attack immediately but

called for backup).

       Here, Plaintiff has not alleged facts from which the Court could infer that Chronister had

advanced knowledge of any risk that Oliver posed to Hinton. Additionally, Plaintiff recognizes

that when Chronister saw Oliver moving in an aggressive manner toward Hinton, he followed

Oliver to their cell. However, Chronister was alone, and Oliver had a weapon, so based on the

exigencies of the situation and Chronister’s training, rather than immediately intervene,

Chronister secured the area and called for back-up. Under the circumstances, Chronister’s

reaction to the spontaneous assault on Hinton was reasonable and does not indicate that he was

deliberately indifferent to a substantial risk to Hinton’s safety. Accordingly, Plaintiff has failed

to state a claim that Chronister failed to protect him in violation of the Eighth Amendment.

         2. PREA Claim

       To the extent that Plaintiff seeks to impose liability on Defendants under the Prison Rape

Elimination Act, 34 U.S.C. § 30301 et seq., he fails to state a cognizable claim because inmates

do not have a right to sue under the PREA. Congress intended, with the enactment of the PREA

“[t]o provide for the analysis of the incidence and effects of prison rape in Federal, State, and

local institutions and to provide information, resources, recommendations, and funding to protect

individuals from prison rape.” PREA, Pub. L. No. 108-79, 117 Stat. 972 (2003). Nothing in the

PREA suggests that Congress intended to create a private right of action for prisoners to sue for

non-compliance. See Williams v. Dovey, No. DKC-15-1891, 2016 WL 810707, at *7 (D. Md.



                                                  17
        Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 18 of 19



Mar. 2, 2016) (listing cases). Accordingly, any claims associated with alleged PREA violations

are subject to dismissal.

         3. Criminal Prosecution of Oliver

       To the extent Hinton seeks to press criminal charges against Oliver, he must do so by

addressing his complaint to the appropriate State authorities with jurisdiction to prosecute the

crime. Hinton, however, has no legally protected interest in the prosecution of others. The

Supreme Court said in Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973): “[I]n American

jurisprudence at least, a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” See also, e.g., Singfield v. Smith, No. CV GLR-19-2030, 2021 WL

1087062, at *3 n.7 (D. Md. Mar. 19, 2021) (“Singfield has no cause of action related to the

failure to criminally prosecute his assailant or Defendants. Allegations of criminal violations

may only be initiated by a prosecutor.”); Jones-harris v. Warden John Wolfe Officer Nudukwe

Onuma, No. CV ELH-15-354, 2015 WL 7776935, at *1 (D. Md. Dec. 2, 2015) (“[T]he Court has

no authority to grant Jones-Harris’s request . . . for criminal prosecution of defendant and the

three prisoners who stabbed him.”). Accordingly, this claim is also subject to dismissal.

         4. Eastern Correctional Institution

       Finally, any claims Hinton brings against ECI fail because they are barred by Eleventh

Amendment immunity. ECI is part of the Maryland Department of Public Safety and

Correctional Services, which is a “principal department of the State government.” Md. Code

Ann., Corr. Servs. § 2-101. Under the Eleventh Amendment to the United States Constitution,

absent consent, a state, its agencies, and departments are immune from suits in federal court

brought by its citizens or the citizens of another state. See Pennhurst State Sch. and Hosp. v.

Halderman, 465 U.S. 89, 100 (1984) (“It is clear, of course, that in the absence of consent a suit



                                                  18
            Case 8:19-cv-03334-GJH Document 16 Filed 05/31/21 Page 19 of 19



in which the State or one of its agencies or departments is named as the defendant is proscribed

by the Eleventh Amendment.”). While the State of Maryland has waived its sovereign immunity

for certain types of cases brought in state courts, see Md. Code Ann., State Gov’t § 12-201(a), it

has not waived its immunity under the Eleventh Amendment to suit in federal court. “A State’s

constitutional interest in immunity encompasses not merely whether it may be sued, but where it

may be sued.” Pennhurst, 465 U.S. at 99. Thus, Hinton’s claims against ECI, a state agency, are

barred by the Eleventh Amendment and will be dismissed. See, e.g., Waddell v. E. Corr. Inst.,

No. CV TDC-19-0232, 2020 WL 5423903, at *3 (D. Md. Sept. 10, 2020); Lattisaw v. E. Corr.

Inst., No. CV CCB-15-2040, 2016 WL 3940186, at *4 (D. Md. July 21, 2016).7

IV.        CONCLUSION

           For the foregoing reasons, Defendants’ Motion to Dismiss, or in the Alternative, Motion

for Summary Judgment is granted. A separate Order follows.




Date: May 31, 2021                                                         __/s/________________________
                                                                           GEORGE J. HAZEL
                                                                           United States District Judge




7
    In light of the Court’s ruling, an analysis of the Defendants’ remaining arguments is not necessary.


                                                            19
